Pee Curiam,
The controlling facts of this case and the law arising thereon *450are sufficiently stated-in the opinion of the learned court below and need not be repeated here.
Notwithstanding the very able and ingenious argument of the learned counsel for appellants, our consideration of the record and arguments of counsel, on both sides, has satisfied us that there is no error in the proceedings, leading up to and including the final decree, that would justify a reversal or modification thereof. The questions involved have been so ably and exhaustively considered and correctly decided by the learned court below that nothing we could add would better vindicate the correctness of its decree.
' We are all clearly of the opinion that, for reasons given by said court, the decree from which this appeal was taken should not be disturbed.
The decree is therefore affirmed on the opinion of the learned president of the common pleas, and the appeal is dismissed at appellants’ costs.